Citation Nr: 0939359	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  95-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from October 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 1997, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Board's office in 
Washington, D.C.  A transcript of the hearing is of record.

In August 2001, the Board denied the Veteran's appeal.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2004, the Court vacated the Board's August 2001 decision and 
remanded the matter for action consistent with the November 
2004 Order.  The Secretary of VA appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In March 2008, the Federal Circuit summarily 
affirmed the November 2004 judgment of the lower court and 
remanded the case for further proceedings.  

In August 2008, the Board remanded the case to the 
originating agency for action consistent with the Court's 
November 2004 order.


FINDINGS OF FACT

1.  The Veteran's in-service low back disorder resolved 
without residual disability.

2.  The Veteran's current low back disability developed more 
than one year following his discharge from service and is not 
etiologically related to service.

CONCLUSION OF LAW

Low back disability was not incurred or aggravated in active 
service, and the incurrence or aggravation of arthritis of 
the low back during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for low back 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in February 2009.  Although the Veteran was not 
provided complete notice until long after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  In addition, lay statements have been submitted on 
the Veteran's behalf.  Moreover, the Veteran has been 
afforded an appropriate VA examination in response to his 
claim.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records reflect that in November 1943 the 
Veteran complained that he had sprained his back a day 
earlier.  He was treated with medication and released to 
duty.  Service treatment records are otherwise negative for 
evidence of low back disability.  The December 1945 report of 
examination at discharge indicates that no musculoskeletal 
defect was found on clinical examination.

In 1947, the Veteran claimed entitlement to compensation 
benefits for a skin disorder.  He did not claim entitlement 
to benefits based on any back disorder at that time.  The 
claims files reflect that from 1947 to 1957 the Veteran 
requested VA treatment and/or benefits based on dental 
matters, myopia, headaches, abdominal pains, skin problems, 
and arthritis of the hips and knees.  The record reflects no 
treatment or requests for benefits for any back problem 
during that period.

The earliest evidence of a back disorder is an August 1960 VA 
treatment record indicating that the Veteran reported pains 
in his lower back that radiated to his left leg.  He reported 
first noticing the condition in February 1959 while laying 
brick, and it was noted that he had been hospitalized for 81 
days, which included six days of traction.  The Veteran was 
diagnosed as having residuals of lumbar disc syndrome.

A May 1965 private hospital record indicates that the Veteran 
had paravertebral spasms.  In an October 1965 letter, the 
Veteran was noted to have been admitted to a hospital in 
March 1965 for an injury of his back from an automobile 
accident.  The letter indicates that the Veteran had a 
history of back surgery in the form of a laminectomy several 
years earlier.  It was also indicated that the Veteran 
reported bouts of back pain up until the present accident.  
The Veteran was diagnosed as having degenerative disc disease 
and left sciatica.

In a January 1966 letter from a private medical provider, the 
Veteran was noted to have complained of pain in the back and 
left leg.  The letter notes the March 1965 automobile 
accident as well as the treatment for a similar condition in 
1961.  The diagnosis was recurrent herniated nucleus 
pulposus.  In a letter dated in July 1966, the Veteran's 
private physician, Dr. L., indicated that the Veteran had had 
a low back injury in 1961, for which a laminectomy was 
performed in January 1966.  Private X-rays taken in December 
1966 showed a defect at S1.  

In June 1971, the Veteran filed a formal claim of entitlement 
to pension benefits based on a back injury.  On the form it 
appears he initially indicated an injury in May 1971, and 
then changed such to reflect incurrence in 1959.  He 
identified treatment at a VA facility in 1967 and by Dr. R., 
D.O. in May 1971.

A July 1971 VA report of hospitalization reflects complaints 
of low back pain.  At that time, the Veteran gave a history 
of laminectomies in 1961 and 1966 and stated that he had done 
well until May 1971 when he was involved in an automobile 
accident.  The Veteran did not relate any history of an in-
service injury.

A report from Dr. R., dated in October 1971, indicates that 
the Veteran had had prior laminectomies, and that Dr. R. 
advised the Veteran that the accident had aggravated his 
previous back condition.  The Veteran was diagnosed as having 
acute traumatic lumbar strain.

In a December 1971 written statement, the Veteran expressed 
disagreement with a denial of VA pension benefits and stated 
that his back disability was totally disabling and that he 
should be entitled to nonservice-connected pension benefits.

The Veteran was afforded a VA examination in January 1972.  
At that time, he gave a history of injuring his back in 1959 
while laying bricks, and having two subsequent surgeries at 
private hospitals in 1961 and 1966.  He also gave a history 
of a subsequent automobile accident.  The Veteran denied 
having had any serious medical problems while in the service.  
He complained of low back pain radiating to his leg of three 
months' duration.  He was diagnosed as having laminectomy 
residuals with marked limited motion, pain, and spasm.

In February 1980, the Veteran requested that VA check his 
service records for a back injury.

VA records dated from July 1978 to August 1980 reflect 
complaints of back problems and diagnoses of lumbar strain.  
A June 1980 VA outpatient record notes that the Veteran had 
complained of back pain with radiation since 1966.

In a July 1980 statement, the veteran requested that VA 
consider a claim of entitlement to service connection for his 
back disability.

In January 1981, the Veteran testified at an RO personal 
hearing.  At that time, he reported injuring his back in 
service while lifting a heavy piece of meat.  He indicated 
that he received some medication at that time and that the 
pain went away, and that he did not think about it until 
years later.  He denied additional in-service treatment for 
his back, and stated that he first had treatment for his back 
after service in 1959, and that he had only had mild 
backaches in the interim.

VA records dated from 1984 to September 1990 generally 
reflect intermittent complaints of back pain.  A January 1985 
record shows that the Veteran reported having sprained his 
back in service in 1943.  Private treatment records dated in 
June 1986 note chronic back pain originating in 1943, when 
the Veteran was noted to have incurred injury lifting a side 
of beef.  An October 1987 VA treatment note indicates a 
diagnosis of chronic low back pain secondary to trauma in 
1943.  A VA outpatient record dated in February 1990 notes 
that the Veteran reported hurting his back in 1943.

In March 1991, the Veteran presented for another RO personal 
hearing.  At that time, he indicated that he was afraid to go 
to another doctor while in service after he saw a physician 
who told him that his back would be all right.  He stated 
that he had back problems after he got out of the service, 
and that he did not have a physical at the time of his 
discharge from service.  He also reported seeing physicians 
every once in a while after he got out of service, but that 
the records of Dr. L., whom he began seeing in 1959, had been 
destroyed.  He also reported seeing a physician in Alabama 
approximately a year after his discharge.  He reported that 
in or around 1958 he was working as a brick layer, that in 
1959 his back flared up on the job, and that he had received 
Workmen's Compensation for his back injury.  The Veteran 
indicated he had told the physician about injuring his back 
in service but that Dr. L. had "sealed that away."

In a letter dated in April 1993, the Veteran's private 
physician, Dr. C., indicated that the Veteran had had a long 
history of low back pain radiating into both legs, and that 
he was initially injured while in the military in 1943.  Dr. 
C. stated that the condition persisted upon military 
discharge, and repeated the Veteran's assertion that he was 
not given any physical examination at discharge.  Dr. C. also 
repeated the Veteran's assertion of post-service treatment 
for his back.  Dr. C. acknowledged that the Veteran had had 
two post-service laminectomies, and related the Veteran's 
present back problems, and back problems over 50 years time, 
to his in-service injury.

In a statement received in September 1993, the Veteran 
reported receiving treatment from a Dr. D. for approximately 
three years beginning in December 1945, but that Dr. D. was 
deceased.  Lay statements from the Veteran's family dated in 
October 1993 indicate that the Veteran was treated by Dr. D., 
their family physician.

In May 1996, the Veteran again testified at an RO personal 
hearing.  He reported treatment by a Dr. J., but stated that 
the physician was deceased and that his treatment records had 
been destroyed.  The Veteran also testified that in 1959 he 
aggravated a previously existing back disorder.

During his June 1997 Board hearing, the Veteran testified 
that he had seen a physician in the 1940s or early 1950s, but 
that the records were unavailable.  He also testified that 
records from 1961 suggested that his back problem was a long-
time matter.  He denied any injuries prior to 1961, other 
than his in-service injury.  He also gave a history of being 
in an automobile accident in 1965.

In June 1998, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims files and noted the Veteran's 
multiple health problems.  The examiner stated the Veteran 
was a difficult historian, as he was evasive.  The Veteran 
reported injuring his back lifting something in November 
1943.  He stated that he had talked to a corpsman, but 
received no other in-service treatment.  He also indicated 
that his back had gotten better after that period of time 
without surgery, work-up, care, or X-ray, and that he was 
able to continue his service duties.  He denied injuries, 
problems, medical care, or difficulty for the remainder of 
service.  The Veteran furthermore reported aggravating his 
back in 1959, after which he was out of work for two years 
and required surgery, and again injuring himself 
significantly in 1965, when he was in a vehicle and hit from 
behind.  The Veteran also reported that he injured himself 
while working as a bricklayer in 1968, 1969 or 1970, and 
receiving Workmen's Compensation at those times.

The June 1998 VA examiner noted Dr. C.'s April 1993 opinion 
letter, but concluded that the Veteran's service did not 
cause, aggravate, or make more likely his back disability.  
The VA examiner related the Veteran's back problems to 
separate, specific, post-service injuries that were treated.  
The examiner diagnosed the Veteran as having age-related 
arthritis, without current disabling residuals of prior 
injuries and laminectomies.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a low back disability.

First, the record reflects that the Veteran's chronic back 
problems did not begin until many years after service.

Although the record reflects that the Veteran was treated for 
a low back sprain during his period of service, it also 
reflects that he was treated with medication and returned to 
duty.  The service records do not indicate any follow-up 
treatment, later complaints, or further pertinent diagnosis.  
Moreover, despite the Veteran's assertion that he was not 
physically examined at discharge, service treatment records 
include a report of medical examination at discharge that 
shows that his back was found to be normal.  In short, 
service treatment records reflect an acute and transient 
injury to the back that had resolved by the time of his 
discharge.

The record furthermore reflects that the Veteran's post-
service back problems first began in 1959.  In connection 
with the first documented complaint of back problems in 
August 1960, the Veteran himself reported first noticing the 
condition in February 1959 while laying brick, and that he 
required extensive hospitalization at that time.  He did not 
report any prior back injury or any continuing post-service 
back problems existing prior to 1959.

The Board acknowledges the Veteran's report in connection 
with his VA claim, as well as his testimony at the March 1991 
RO hearing, his September 1993 written statement, his 
testimony at the May 1996 RO hearing, and his testimony at 
the June 1997 Board hearing, all of which indicate that he 
received treatment for his back in the interim years from 
1945 to 1959, but that records of such treatment were 
unavailable.

However, the Board does not find such statements by the 
Veteran to be credible as they are contradicted by the 
record.  The contemporaneous evidence does not show that 
arthritis of the spine or any other back disorder manifested 
prior to 1959.  The Veteran made multiple claims for VA 
treatment or other benefits from 1947 to 1957, but in none of 
the associated documentation did the Veteran mention back 
problems or identify treatment for such.  This weighs against 
the Veteran's assertions that his back problems began in 
service and persisted from 1945 to 1959, during which time he 
claims to have received treatment.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (A veteran's delay in asserting a claim 
can constitute negative evidence which weighs against that 
belated claim).

Furthermore, the Veteran's assertions are contradicted by his 
own numerous reports of medical history regarding his back 
problems from August 1960 to June 1980, all of which indicate 
that the Veteran's back problems did not have their onset 
until at least 1959 and were due to post-service injuries, 
including a work injury in 1959 and automobile accidents in 
1965 and 1971.  These reports of history from August 1960 to 
June 1980 contain no references to any in-service injury or 
in-service back problems; rather the Veteran specifically 
denied having had any serious medical problems in service at 
the time of the VA examination in January 1972.  The Board 
also notes that the Veteran originally claimed entitlement 
only to nonservice-connected pension benefits based on his 
back disability after an accident in 1971, and that he only 
began reporting a medical history of back problems beginning 
during his period of service after filing his service 
connection claim in July 1980.

Second, the preponderance of the competent evidence indicates 
that the Veteran's current back problems are not 
etiologically related to his in-service back strain, or to 
his period of service in any other way.

The Board notes the VA and private medical notations of the 
Veteran having initially hurt his back during service in 
1943, including a January 1985 record, June 1986 private 
treatment records, an October 1987 VA treatment note, and a 
February 1990 VA outpatient record.  However, such notations 
are without reference to the Veteran's past records having 
been reviewed and without any medical expert offering any 
basis for associating post-service back problems with 
problems in service.  Rather, they appear to be a 
transcription of the Veteran's reported history, which is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
notations also reflect that the Veteran's entire history, 
including his multiple post-service accidents, was not 
considered, and they do not contain any overall medical 
opinions as to the nature of his back problems in service as 
compared to post-service, or a clear opinion relating a 
current disability to service.  Thus, particularly in light 
of the contradictory medical histories provided by the 
Veteran between August 1960 and June 1980, the Board finds 
such reports to be of little probative value.

The only etiology opinions of record based on medical 
expertise are the April 1993 opinion of Dr. C. and the June 
1998 VA examiner's opinion.  After considering both reports, 
the Board finds the June 1998 VA examiner's opinion to be 
more probative than the opinion of Dr. C.

Dr. C.'s opinion appears to be based on the Veteran's 
reported history of having back problems in service that 
continued thereafter, whereas the June 1998 VA examiner's 
opinion was based on a review of the claims files including 
service treatment records.  The Board finds this to be 
significant, as the basis for Dr. C.'s opinion is partially 
inaccurate.  Although Dr. C. accurately noted the incurrence 
of a back injury in service as reported by the Veteran, Dr. 
C. also relied on the Veteran's account of not having had a 
discharge examination in concluding that the Veteran's back 
problems persisted at discharge.  However, service records 
contain a report of discharge examination that shows that no 
back defect was found.  Additionally, despite noting two 
post-service surgeries, Dr. C. failed to acknowledge or 
discuss the Veteran's multiple, post-service back injuries, 
or the many medical histories given between August 1960 and 
June 1980, including the self-reported histories of the 
Veteran, that contradict the later self-reported histories of 
the Veteran.

In contrast, the June 1998 VA examiner reviewed the Veteran's 
service records and acknowledged the in-service injury, but 
also noted specific details such as the one-time in-service 
treatment without further in-service care or complaint.  
Also, unlike Dr. C., the VA examiner specifically discussed 
the Veteran's multiple, significant post-service injuries and 
not just his post-service surgeries.  Furthermore, even after 
considering Dr. C.'s April 1993 opinion, the June 1998 VA 
examiner concluded that, based on the Veteran's service 
treatment records and post-service evidence of multiple 
injuries, the post-service diagnoses regarding his back 
problems were related to separate, post-service injuries and 
not to service.

Thus, Dr. C. did not consider a medical history as complete 
and accurate as the June 1998 VA examiner.  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 
(1999).  

The Board acknowledges that Dr. C. treated the Veteran on 
multiple occasions over many years, beginning around 1980.  
However, with respect to VA, the Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians.  Winsett v. West, 11 Vet. 
App. 420 (1998); Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  Accordingly, 
the Board is not obligated to give greater weight to Dr. C.'s 
opinion solely due to the fact that Dr. C. has been one of 
the Veteran's treating physicians.

The Board also notes that the June 1998 VA examiner deemed 
the Veteran's post-service laminectomies and injuries to be 
evidenced by no current disability and opined that the 
Veteran currently evidenced only age-related arthritis.  Such 
a conclusion is not inconsistent with the VA examiner's 
opinions that, considering the Veteran's history, certain 
back disabilities, even if no longer present, arose from the 
post-service injuries rather than the Veteran's period of 
service.  

In light of the above, the Board finds a preponderance of the 
evidence to against the Veteran's claim.  Accordingly, 
service connection for a low back disability is not 
warranted.


ORDER

Service connection for low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


